Citation Nr: 0319211	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  99-20 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991) for loss of left eye vision as a result of VA medical 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to June 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating action of the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO).  In April 2001, the Board remanded this 
case, and in March 2003, the Board directed its evidence 
development unit to conduct additional development pursuant 
to the provisions of 38 C.F.R. § 19.9(a)(2) (2002).


REMAND

In March 2003, the Board attempted to secure addenda to 
opinions provided by Stephan M. Greenberg, M.D., and Harry M. 
Judge, M.D., prepared in February and April 2002 
respectively.  Specifically, the Board stated that the 
evidence development unit was to:

Advise Dr. Greenberg that in his February 
2002 opinion, he indicated "laser alone 
was [not] the cause of a decrease in 
vision in the left eye."  Explain that 
this statement leaves open the question 
of whether there was any aggravation (or 
additional) vision loss as a result of VA 
medical treatment.  Did Dr. Greenberg 
intend to imply that the laser treatment 
aggravated any preexisting level of 
decreased visual acuity?

In addition, advise Dr. Judge that 
although in explaining his opinion in the 
April 2002 medical report, he indicated 
that the veteran's vision loss was most 
likely due to the initial pathological 
process of central retinal vein 
occlusion, the fact that he specifically 
stated that he agreed with Dr. 
Greenberg's assessment that laser alone 
was not the cause of the decrease in the 
veteran's vision, requires that he 
provide the Board with further 
explanation.

Finally, the development unit was requested to advise both 
physicians that they had not fully answered the questions 
posed in the Board's April 2001 remand, including 
particularly, the question whether it was at least as likely 
as not that the veteran's left eye vision loss was aggravated 
as the result of VA medical care since the 1980's, resulting 
in additional disability?

In reply, Dr. Greenberg is quoted to have said that, "he 
ha(d) provided his medical opinion and the answer to your 
question is there if you look."  The Board disagrees.  As 
such, and because the Board may consider only independent 
medical evidence to support their findings, Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), further development 
is in order.

Further development is also in order in light of the fact 
that the requested addendum from Dr. Judge was never secured.  
In this regard, it appears that Dr. Judge may currently work 
at the VA Medical Center in Albany, New York. 

In light of the foregoing, and the fact that the provisions 
of 38 C.F.R. § 19.9(a)(2) have now been invalidated by the 
United States Court of Appeals for the Federal Circuit, 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this case must be REMANDED 
for the following action:

1.  Forward the claims files to the VA 
Medical Center (VAMC) in Syracuse, New 
York, and request that they be reviewed 
by a board certified ophthalmologist.  
The examiner must offer an opinion on the 
current nature of any left eye disorder 
disabling the veteran.  Further, the 
examiner must opine whether it is at 
least as likely as not that the appellant 
incurred or aggravated a left eye vision 
loss as the result of VA medical care 
since the 1980's.  Evidence showing VA 
negligence is not necessary.  To avoid 
the appearance of any conflict of 
interest the reviewing VA ophthalmologist 
must not be affiliated with the Buffalo 
VA Medical Center.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims file must 
be made available to and reviewed by the 
examiner prior to offering the requested 
opinion.  A complete rationale for any 
opinion offered must be provided.  

The Board advises that should a physical 
examination be necessary such a study is 
authorized.  Hence, the veteran is hereby 
notified that it is his responsibility to 
report for any scheduled examination, to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2002).  In the event that the veteran 
does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the appellant's last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

2.  The RO should also forward the claims 
files to Dr. Judge, who apparently now 
works at the VA Medical Center in Albany, 
New York.  Advise Dr. Judge that although 
he indicated in April 2002 that the 
veteran's vision loss was most likely due 
to the initial pathological process of 
central retinal vein occlusion, the fact 
that he specifically agreed with Dr. 
Greenberg's assessment that laser alone 
was not the cause of the decrease in the 
veteran's vision, requires that he 
provide further explanation.  
Specifically, because Dr. Greenberg's 
statement leaves open the question 
whether there was any aggravation (or 
additional) vision loss as a result of VA 
medical treatment, Dr. Judge should 
address whether he intended to imply that 
the laser treatment aggravated any 
preexisting level of decreased visual 
acuity?  Finally, Dr. Judge must directly 
address whether it is at least as likely 
as not that any left eye vision loss was 
aggravated as the result of VA medical 
care since the 1980's?  Evidence of 
negligence on the part of VA need not be 
shown.

3.  Thereafter, the RO must readjudicate 
the issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 (West 1991) 
(i.e., the pre-"Gardner fix" standard), 
for loss of vision in the left eye as a 
result of VA medical treatment on the 
basis of all the evidence on file and all 
governing legal authority, including the 
VCAA.  If the benefit sought on appeal 
continues to be denied, the veteran must 
be provided with a supplemental statement 
of the case citing all pertinent evidence 
and dispositive legal authority.  The RO 
must particularly ensure that the 
provisions in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), have been fully 
complied with and that the appellant has 
been provided specific notice of what 
evidence he must submit and what evidence 
VA will secure in developing his claim.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


